DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 9, 11, 12, 14, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,224,064 to Hassebrook et al. (hereinafter referred to as “Hassebrook”).
As to claim 1, Hassebrook discloses a system configured to identify features of a friction ridge signature of a subject based on information representing a three-dimensional topography of friction ridges of the subject, the system comprising:
	a processor (column 5, lines 44-45) configured to receive information representing the three-dimensional topography of the friction ridges of the subject (column 9, lines 45-50; column 3, line 66 to column 4, line 28), wherein the information representing the three-dimensional 
	wherein the processor is configured by machine-readable instructions (processor can be a personal computer, in which machine-readable instructions are inherent) to identify one or more level-three features of the friction ridge signature of the subject based on the information representing the three-dimensional topography of the friction ridges of the subject (column 18, lines 47-51; ridge height).
As to claim 2, Hassebrook discloses the system of claim 1, wherein the level-three features are three-dimensional structures comprising one or more topographical ridge peaks (column 18, lines 47-51, ridge height; column 17, lines 9-12, ridge height represented as grey scale), topographical ridge notches, and/or topographical ridge passes.
As to claim 4, Hassebrook discloses the system of claim 2, wherein one or more of the topographical ridge peaks are identified based on a region in the three-dimensional point cloud having a higher point and/or elevation level than surrounding regions (column 17, lines 9-12; column 18, lines 49-51; having a higher point or elevation is implied because the heights of the ridges are represented in grey scale, and therefore known) .
As to claim 7, Hassebrook discloses the system of claim 2, wherein one or more of the topographical ridge notches are identified based on a region in the three-dimensional point cloud of multiple points having a local positive curvature in the direction towards the nearest valley.  (NOTE: this claim further limits a feature which was previously listed in claim 2 using alternative phrasing.  As the rejection of claim 2 did not select this feature in the rejection, the prior art need not disclose the details within this claim.).

As to claim 8, Hassebrook discloses the system of claim 1, wherein the information representing the three-dimensional topography of the friction ridges is generated based on a series of images captured over a time period (column 12, lines 17-19) by an imaging system having an imaging surface (Fig.2A, element 108; column 5, lines 24-26).
As to claim 9, Hassebrook discloses the system of claim 1, wherein the three-dimensional point cloud is generated based on a series of images captured over a time period (column 12, lines 17-19).
With regard to claims 11, 12, 14, 17, 18 and 19, see the discussions above for claims 1, 2, 4, 7, 8 and 9, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3, 5, 6, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassebrook in combination with U.S. Patent Application Publication 20070165914 to Werthiem et al. (hereinafter referred to as “Werthiem”).
As to claim 3, Hassebrook discloses the system of claim 1, but does not disclose wherein the level-three features include one or more pores.  However, this is well known in the art, as evidenced by Werthiem ([0071]).  This would provide the advantage of allowing an automated fingerprint identification system to search and match fingerprints using an additional detail that manual methods utilize (Werthiem: [0002]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hassebrook’s system according to Wertheim.
As to claim 5, Hassebrook discloses the system of claim 2, but does not disclose wherein one or more of the topographical ridge passes are identified based on one or more of: a region in the three-dimensional point cloud having an elevation level that is higher than the nearest valleys and lower than the nearest peaks and/or a region in the three-dimensional point cloud having a series of points that are higher than the nearest valleys and lower than the nearest peaks.  However, this is well known in the art as evidenced by Werthiem ([0071]; concave morphological feature that may include a sweat pore, a depression in the top of a ridge or other morphological feature where detail is a lighter grayscale shade than the surrounding dark pixels]).  Werthiem’s system allows a more thorough search and comparison of a print against a database ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hassebrook’s invention according to Werthiem.  (NOTE: this claim further limits a 
As to claim 6, Hassebrook and Werthiem render obvious the system of claim 3, wherein one or more pores are identified based on one or more of the following criteria: a region in the three-dimensional point cloud having an elevation level that is lower than the surrounding friction ridge elevation in all directions and/or a region in the three-dimensional point cloud having points that are lower than the surrounding friction ridge in all directions (Werthiem: [0071]; concave morphological feature that may include a sweat pore, a depression in the top of a ridge or other morphological feature where detail is a lighter grayscale shade than the surrounding dark pixels).
Regarding claims 13, 15 and 16, see the discussion above for claims 3, 5 and 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassebrook in combination with U.S. Patent Application Publication 20130202182 to Rowe (hereinafter referred to as “Rowe”).
As to claim 10, Hassebrook discloses the system of claim 1, but does not disclose wherein the three-dimensional point cloud is generated based on one or more images captured by an imaging system having a pressure sensitive membrane.  However, this is well known in the art.  For example, Rowe teaches images captured by an imaging system having a pressure sensitive membrane ([0040];  [0051]; pressure may be applied by a mechanism coupled with the platen to press the collection membrane 122 against the skin site 126, membrane are at least partially transparent at the wavelength of the sources so that the skin site 140 may be illuminated 
Regarding claim 20, see the discussion above for claim 10.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Extracting Valley-Ridge Lines from Point-Cloud-Based 3D Fingerprint Models” by Pang et al. teaches a device for capturing 3D point clouds of a fingerprint and extracting valley-ridge lines from them.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665